935 F.2d 1285Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert L. ALBRITTON, Plaintiff-Appellant,andIsaam A. Muhaimin, Milton Pugh, Barbara Ash, Jerry Hart,Wayne Jackson, Gregory A. Jackson, Eddie Berry, Bruce Jones,Adam Rodgers, Alice Robinson, Calvin Moore, Nathan Benn,Weldon Carraway, Plaintiffs,v.NORFOLK REDEVELOPMENT AND HOUSING AUTHORITY, Defendant-Appellee,andJulian Rashkind, Chairman, Franklin Thorton, Alfred E.Abiouness, Corbin B. White, Beatrice Jennings,Commissioners of the Housing Authority,Defendants.
No. 90-2672.
United States Court of Appeals, Fourth Circuit.
Submitted May 31, 1991.Decided June 26, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Robert G. Doumar, District Judge.  (CA-88-507-N)
Robert L. Albritton, appellant pro se.
Francis Nelson Crenshaw, Crenshaw, Ware & Martin, Norfolk, Va., for appellee.
E.D.Va.
AFFIRMED.
Before K.K. HALL and PHILLIPS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Robert L. Albritton appeals from the district court's order dismissing his employment discrimination suit.  Because we find no merit to his appeal, we affirm the district court's dismissal of his suit.


2
In his complaint, Albritton sought recovery for injuries he claims he sustained as a result of allegedly discriminatory practices which occurred while he worked for the Norfolk Redevelopment and Housing Authority from 1986 through 1989.  Albritton, who sued under Title VII and 42 U.S.C. Sec. 1981 and Sec. 1983 theories, included disparate treatment, retaliation, failure-to-promote, and wrongful discharge claims in his suit.  At the completion of Albritton's case-in-chief on the third day of trial, the district court dismissed Albritton's Sec. 1981 and Sec. 1983 claims, and dismissed the jury.  After hearing the defendant's evidence, the district court then rendered judgment on the Title VII claims for the defendants on April 5, 1990.


3
After reviewing the district court record and the court's April 5, 1990, rulings from the bench, we affirm on the reasoning of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
AFFIRMED.